 PLASTICOID COMPANYPlasticoid CompanyandInternational Union of Dis-trict 50,United Mine Workers of America. Cases5--CA-3688 and 5-RC-5806November 8, 1967DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBy CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn June 13, 1967, Trial ExaminerJohn H. Eadieissued hisDecision in the above-entitled con-solidated proceeding, finding that the Respondenthad engaged in and was engaging in certain unfairlabor practices and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. The Trial Examiner also found that Respond-ent had not engaged in certain other unfair laborpractices alleged in the complaint. In the represen-tation proceeding, the Trial Examiner found meritin certain objections filed by the Union. He there-fore recommended that the election be set aside andthat another election be conducted. Thereafter, theRespondent filed exceptions to the Decision and asupporting brief; the General Counsel filed cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, the cross-exceptions, and the entire record inthecase,and hereby adopts the findings,'conclusions, and recommendations2 of the Trial Ex-aminer, as modified below.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent,Plasticoid Company, Elkton, Maryland, its officers,agents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's Recom-mended Order, as herein modified.Delete from paragraph 2(a) of the Trial Ex-aminer'sRecommended Order that part thereofwhich reads "to be furnished" and substitutetherefor "on forms provided...."IT IS FURTHER ORDERED that those portions of168 NLRB No. 26135the complaint as to which no violations have beenfound are hereby dismissed.IT IS FURTHER ORDERED that the election con-ducted on January 26 and 27, 1967, in Case5-RC-5806, be, and it hereby is, set aside.[Direction of Second Election4 omitted frompublication. ]'The Respondent excepts to many of the Trial Examiner's credibilityfindings It is the Board's established policy, however,not to overrule aTrial Examiner's resolutions with respect to credibility unless, as is notthe case here, the preponderance of all the relevant evidence convinces usthat the resolutions are incorrectStandardDry WallProducts,Inc ,91NLRB 544, enfd 188 F 2d362 (C A 3)In the absence of exceptions thereto, we adoptproformathe Trial Ex-aminer's findings that certain conduct committed by Respondent did notviolate Section 8(a)(1) of the Act and that the Union's Objection 2 shouldbe overruled2The General Counsel filed cross-exceptions to the Trial Examiner'sfailure to include in his Recommended Order and Notice to Employees"the broad language of prohibitions which normally accompanies theprohibition against specific acts and conduct"In our view,however, theRecommended Order is adequate relief for the unfair labor practicesfound9The Trial Examiner found that Foreman Roach's remark to employeeLuebke, "I hear you are mixed up in union activity" was tantamount to in-terrogation and therefore violative of Section 8(a)(1) of the Act Whetheror not this remark is viewed as interrogation,we find that it was neverthe-less of such a character as to create an impression of surveillance, and wetherefore adopt the Trial Examiner's conclusion that it was violative of8(a)(1)4An election eligibility list, containing the names and addresses of allthe eligible voters,must be filed by the Employer with the RegionalDirector for Region 5 within 7 days after the date of issuance of theNotice of Second Election by the Regional Director. The RegionalDirector shall make the list available to all parties to the election No ex-tension of time to file this list shall be granted by the Regional Director ex-cept in extraordinary circumstances.Failure to comply with this require-ment shall be grounds for setting aside the election whenever proper ob-jections are filed.Excelsior Underwear Inc,156 NLRB 1236.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN H. EADIE, Trial Examiner:Thisproceeding washeld before me in Elkton,Maryland,on April 27 and 28,1967, on the complaint of the General Counsel and theanswer of Plasticoid Company, herein called theRespondent.'The complaint alleges violation of Section8(a)(1) of theAct. TheRespondent's answer admits thejurisdictional allegations of the complaint,but denies thecommission of any unfair labor practices.After the con-clusion of the hearing the General Counsel and theRespondent filed briefs.Upon the entire record in the case and from my obser-vation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe RespondentisaMaryland corporation.It is en-'Charges inCase 5-CA-3688 were filed on January 25 and March 2,1967 The complaint issued on March15, 1967By order dated March31, 1967,theRegionalDirector for Region 5 consolidated Case5-RC-5806 with Case 5-CA-3688Z\ 136DECISIONSOF NATIONALLABOR RELATIONS BOARDgaged in the manufacture and sale of pharmaceuticalrubber products at its plant located in Elkton, Maryland.During the year preceding the date of the complaintherein, the Respondent sold and shipped merchandisevalued in excess of $50,000 directly to points and placesoutside the State of Maryland. During the same period oftime it received at its Elkton plant goods valued in excessof $50,000 and shipped directly from points located out-side the State of Maryland.The complaint alleges, the Respondent's answer ad-mits, and I find that the Respondent is engaged in com-merce within the meaning of the Act.H.THE LABOR ORGANIZATION INVOLVEDInternational Union of District 50, United Mine Work-ers of America, herein called the Union, is a labor or-ganizationwhich admits to membership employees of theRespondent.III.THE UNFAIR LABOR PRACTICESThe Union filed with the Board a petition for certifica-tionon November 23, 1966. A hearing in the representa-tion matter was held in Elkton on or about December 20,1966. Pursuant to a stipulation for certification upon con-sent election, approved December 22, 1966, an electionwas held among the Respondent's employees on January26 and 27, 1967. Due to the filing by the Union of theoriginal charge in Case 5-CA-3688 on January 25, 1967,the ballots were impounded and not counted until March14, 1967. The tally of ballots shows that there were ap-proximately 135 eligible voters; that 51 employees casttheir votes for the Union; and that 75 cast their votesagainst it.The Union held its first meeting for employees aboutthe middle of October 1966, at the home of Reba Cassell,a former employee of the Respondent. Employee DonaldCurfman attended the meeting. That same day after themeeting Foreman Ira Badgett spoke to Curfman. Badgettsaid, "Heard you hada unionmeeting today." WhenCurfman answered to the effect that he did not knowwhat Badgett meant, Badgett said, "You know what Imean.... Curfman, just between me and you, you aregetting yourself out on a limb."2It is found that Badgett's statements constitute inter-ference, restraint, and coercion.Employee Perry Luebke worked on the shift from mid-night to 8 a.m. under Foreman James Roach. About themiddle of November 1966, Roach called Luebke to hisoffice.Roach referred to theunionactivity in the plantand advised Luebke "not to get mixed up into it" as itcould "cause aloss of a job." Roach explained thatseveral years before a union had tried to organize theplant and that employees lost their jobs by being replacedwhen that union called a strike.About 2 weeks before the election Roach had anotherconversation with Luebke. Roach said, "I hear you aremixed up in union activity; for your sake I hope it is nottrue as it could cost you your job. It could be costly toyou." In this connection Roach explained that the Unionwould cost the employees "all the way around" becauseof dues and loss of wages in the event of a strike, and thatemployees had been replaced in their jobs during the priorstrike.3It is clear from Luebke's testimony that Roach did notthreaten him with reprisals because of his union activity,and that Roach's remarks in this connection were con-fined to the possibility of a strike being called by theUnion.However, I find that Roach's remark aboutLuebke'sbeing "mixed up in unionactivity"is tan-tamount to interrogation4 and violative of Section 8(a)(1)of the Act.Employee Romie Joiner testified that on or about Sun-day, January 8, 1967, he attended a meeting of the Unionat Cassell's home which was located about2-1/2milesfrom the center of Elkton; 10 or 12 employees, includingLuebke and employee Robert Sizemore, went to themeeting inabout five automobiles which were parked infront of Cassell's house; between I and 2 p.m. while themeeting was being held, Sizemore said, "There goesBadgett"; he and two or three others looked out of thewindow; he saw Badgett in a dark blue or green 1950 or1951 Ford pickup truck, proceeding at the rate of about25 or 30 miles per hour; Badgett looked toward the houseas he passed; and Badgett returned about 30 minutes laterand again looked in the direction of the house as he droveby.Badgett testified that he had a 1954 green Ford pickuptruck; he had not used it for about 6 months prior to thehearing herein because it would not start; he also had a1955 blue Chevrolet pickup truck; he did not drive thattruck or any other truck past Cassell's home duringJanuary 1967; he did not know where Cassell lived; andhe had not been on the road on which Cassell's home waslocated in more than a year. Russell Jones testified that hewas a mechanic; he lived "across the road" from Badgett;Badgett had a 1954 green Ford pickup truck; the truckwas "out ofcommission" for 5 or 6 months before thehearing herein; he and Badgett worked on the truckchanging the motor and installing a new voltage system;and during this time the truck was parked in the drivewaybeside Badgett's home.As related above, Joiner testified that Luebke andSizemore were present at this union meeting. Althoughboth appeared as witnesses,neither gave testimony in thisconnection. The testimony of Jones, whom I credit, sup-2Curfman testified credibly to the above.Badgett deniedthe remarksattributedto him by CurfmanHis denialis not credited.3Luebke testified to the aboveconversations Roach denied talking toLuebke about the Union in his office or threatening him with loss of hisjob if he engaged in union activity.Concerning a conversation withLuebke about the Union,Roach testifiedas follows:Iwas over there working,and Perry comeover to me, and hestarted helping me He saidto me, "Quite a bit of activitygoing onaround here."I said, "Yes, there is "He said,"Well, I hope thisthing turnsout okay, because I wasmixed up inone before, at the America Stores,and I lostfive weeks'time,and I hope it don't happen again, because at this time I am goingto start to buy a house, and I couldn't afford it."I said,"Well, these thingscan be very costly." I also said to him, "Iwould like you to do me a favor, and that is to tell your wife to tellthese people she has been telling gossip,as I call it, not to say I amover here trying to buy off anybody by offering them money not tovote for the union,because it isn't so, and I would like you to tell herthat."Luebke admitted that during the conversation in January Roach men-tioned his wife's gossip. I credit the testimony of Luebke.4Luebke testified that he did not wear any union buttons on his workclothes PLASTICOID COMPANY137ports that of Badgett. Under the circumstances, I findthat the General Counsel has failed to sustain the burdenof proving surveillance by the Respondent.Joiner testified that during about December and Janua-ry "a couple of times ... seven, eight, nine, ten, .. .maybe more" Roach came to his place of work and askedhim how the Union was "making out"; and that he repliedthat he did not know. Roach at first admitted that he hadasked Joiner how the Union was "making out." He thentestified to the effect that about 2 weeks after the electionhe asked Joiner if he knew "how the election turned out,"and denied that he had questioned Joiner about the Unionbefore the election.Icredit the above testimony of Joiner and find thatRoach's interrogation was violative of Section 8(a)(1) ofthe Act.Badgett was foreman over the shift from 4 p.m. to mid-night.The employees on this shift had a lunch period of15 minutes, starting about 8 p.m, They ate in a group nearthe timeclock where there was a bench. Usually the em-ployees began their lunch period some few minutes be-fore 8 p.m. About 3 or 4 weeks before the election duringthe lunch period, employee Rufus Jewell, referring to aunion pamphlet, said that he was not too good at readingand asked Sizemore to read it to him. About 10 or 12 em-ployees, including Badgett, were present at the time. AsSizemore started to read the pamphlet, Badgett said, "Putitaway. You are on company time." Sizemore said,"Ain't this 15 minutes ours?" Badgett answered, "Thecompany is paying for it, and it is company time."5It is undisputed that both Roach and Badgett dis-tributed and explained to employees the Respondent'scampaign literature during working time. Also, there is noevidence that the Respondent at any time objected to thepractice of the employees in starting their lunch periodbefore 8 p.m. In fact, it appears that the employees andtheir foreman have simply appropriated to themselves,with management's acquiescence, more nonworking timefor the purpose of eating. There can be no question butthat the employees had a right to engage in union activityduring their free time. Other than the above testimony,there is no evidence that the Respondent had any ruleagainst union solicitation or activity. However, assumingthat the Respondent had such a rule and acceptingBadgett's reason for not permitting the employees to readthe union pamphlet before 8 p.m., then it would appearthat the Respondent discriminatorily applied its rule.Under the circumstances, I find that Badgett's conductwas violative of Section 8(a)(1) of the Act.During or about the early part of January 1966, Badgettwas talking to a group of about four employees. He said,"If the union did get in, as small as the plant was, wewould probably work two or three months and probablyclose down and move away." Employee Larry Jonesoverheard the remark and said, "If they took all themachinery with them, they would have to take us withthem." Badgett replied that this would not be so if theRespondent "moved across the Delawareline."6It is found that Badgett's statement was violative of theAct since it threatened the employees with reprisal if theyadhered to the Union.Shortly before the election Badgett had a conversationwith Jones about production. He told Jones that the "mix-ers" were not "putting out enough" production; and thatif the Union got in the plant, "production would be set"and the employees "would have to meet it."7Ifind thatBadgett's statementwas violative of Section8(a)(1) of the Act.Employee Ronald Hughes worked on the 4 to 12 shiftunder Badgett. Hughes worea union badgebefore theelection. Shortly after the election he had a conversationwith Badgett. Badgett asked him why he wanted theUnion in the plant. Hughes replied that he wanted theUnion "for higherwagesand job security." Badgett thensaid, "Job security? If the union were to comein, . . . ifyou made three mistakes over on the job, I could writeyou up for each one and you could be fired for it.. . . Youcould write me up like that if I put you on a job youweren't supposed to be on."8Since Hughes was an open adherent of the Union, I donot believe or find thatBadgett's interrogation was viola-tive of the Act. Further, takingBadgett's statement as awhole, I do not believe that it constitutes a threat ofreprisal.IV.THE REPRESENTATION CASEThe objections to conduct affecting the results of theelection which were filed by the Union are:Objection 1On various dates in October through November 1966,and on or about January 19, 1967, at company plant,Foreman Ira Badgett interrogated employees about theirunion activities and desires and threatened them withreprisals if they joined or supported the Union.Objection 2On or about November27, 1966,the said Foreman IraBadgett engaged in surveillance of a meeting of em-ployees and union representatives held in or near Elkton,Maryland.5Curfman and Sizemore testified credibly to the above Badgett ad-mitted that he had told the employees"to put the pamphlet away " He de-nied saying that the 15 minutes was company time or telling the em-ployees that they could not read or pass out leaflets during that time Hetestified that the conversation took place about 7 56 p in., and that "95percent of the time" the employees were in the habit of starting their lunchperiod from 5 to 9 minutes before 8 p.m. Badgett testified to the effect thatitwould have been "all right" to read the union pamphlet after 8 p.m. butnot before6Curfman and Jones testified credibly to the above. Curfman testifiedto the effect that he was not present during the entire conversation but thatas he approached the group he heard Badgett make the above statementabout moving to employees Rufur Jewell and Marvin Osborne Badgetttestified that Jewell started the conversation by asking him if the Respond-ent could "sell" its plant, and that he replied, "I couldn't tell you whatthey could do, whether they could sell or not, or moveas far as I knowthey couldn't move " Badgett denied the statements attributed to him byCurfman and Jones His denials are not credited'The above statement of Badgett is based upon the credited testimonyof Jones.Badgett denied talking to Jones about the Union His denial isnot credited.8Badgett did not deny the above statements attributed to him byHughes 138DECISIONSOF NATIONALLABOR RELATIONS BOARDObjection 3On or aboutvariousdates in December 1966 andJanuary 1967,including but not limited to December 8,1966, and January12, 19, 23,24, and 29,1967, at com-pany plant,Foreman Tommy Roach interrogated andthreatened them with reprisals if they joined or supportedthe Union.Objection 4From on or about October 6, 1966, until on or aboutJanuary 19, 1967, the Company discriminatorily appliedits no-solicitation rule by forbidding employees to discussthe Union on company property during nonworking time.It has been found above that during the period fromNovember 23, 1966, through January 27, 1967, inclu-sive, Roach and Badgett engaged in conduct violative ofthe Act. Specifically, the findings involved interrogationof employees concerning their union sympathies and ac-tivity, threats of reprisal because of such activity, andprohibition of union activity on company property duringthe employees' free time. Accordingly, it will be recom-mended that the Union's Objections 1, 3, and 4, whichcover the above conduct, be sustained; and that Objec-tion 2 be overruled.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the Respond-ent's operations described in section I, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that it ceaseand desist therefrom and that it take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.2.By interfering with, restraining,and coercing its em-ployees in the exerciseof the rightsguaranteed in Section7 of the Act,the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.3.The aforesaidunfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.4.BetweenNovember 23, 1966, and January 27,1967, inclusive,the Respondent engaged in conduct in-terfering with its employees' freedom ofchoice in select-ing a bargaining representative,and such conduct war-rants setting aside the election.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclu-sions of law, and upon the entire record in the case, Irecommend that the Respondent, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from interrogating its employeesconcerning their membership in or activities on behalf ofthe Union, making threats of reprisal because of such ac-tivity, and prohibiting its employees from engaging inunion activity on company property during nonworkingtime.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Post at its plant in Elkton, Maryland, copies of theattached notice marked "Appendix."9 Copies of saidnotice, to be furnished by the Regional Director for Re-gion 5, after being duly signed by the Respondent or itsauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byitfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 5, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith. 10Upon the basis of the applicable findings of fact andconclusions of law, and upon that part of the entire recordpertinent to the objections in Case 5-RC-5806, it isrecommended that Objections 1, 3, and 4 be sustained;that Objection 2 be overruled; that the election held onJanuary 26 and 27, 1967, be set aside; and that anotherelection be conducted.9 In the event that this RecommendedOrderis adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."10 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT interrogate our employees concern-ing their membership in or activities on behalf of In-ternational Union of District 50, United Mine Work-ers of America, or of any other labor organization;make threats of reprisal because of such activity; orprohibit our employees from engaging in union ac-tivity on company property during nonworking time.All our employees are free to become, remain, or PLASTICOID COMPANY139refrain from becoming or remaining,membersof anyThisnoticemust remain posted for 60 consecutivelabor organization.daysfrom the date of posting and must not be altered,defaced, or coveredby anyother material.PLASTICOIDCOMPANY,INC.If employees have any question concerning this notice(Employer)or compliance with its provisions, they may communicatedirectly with the Board's RegionalOffice,Sixth Floor,DatedBy707 North Calvert Street,Baltimore,Maryland 21202,(Representative)(Title)Telephone752-8460,Extension 2100.